t c summary opinion united_states tax_court steven lenard and jamie teague-lenard petitioners v commissioner of internal revenue respondent docket no 27826-07s filed date steven lenard and jamie teague-lenard pro sese thomas l fenner for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure an addition_to_tax for failure_to_file timely under sec_6651 of dollar_figure and an accuracy- related penalty under sec_6662 of dollar_figure the parties agree that petitioners are entitled to deduct expenses for the insurance agency business of steven lenard petitioner of dollar_figure for the parties also agree that without taking into consideration certain contested payments by farmers insurance group of companies farmers petitioner’s insurance agency business generated gross_receipts of dollar_figure in the parties further agree that petitioners are not liable for the addition_to_tax under sec_6651 the issues for decision2 are whether unreported contract value payments by farmers to petitioners in are ordinary_income the contract value payments by farmers to petitioners are subject_to self-employment_tax and petitioners are liable for the accuracy-related_penalty under sec_6662 1the stipulation of settled issues states the parties’ agreement that petitioners are not liable for the addition_to_tax under sec_6651 but the notice_of_deficiency does not determine that addition_to_tax 2adjustments to petitioners’ child_tax_credit earned_income_credit itemized_deductions and self-employment_tax deduction are computational and will be resolved consistent with the court’s decision see sec_24 sec_32 sec_67 sec_164 sec_1401 background some of the issues and facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by reference petitioners resided in texas when their petition was filed history of the insurance agency during the year at issue petitioner was a property and casualty insurance agent for farmers conducting his business as steve lenard agency the agency he was introduced to the insurance_business by his father who started doing business with farmers in petitioner began working with his father in and in he signed an agency agreement with farmers known as the contract old contract in petitioner signed a revised agreement known as the contract that is the subject of this litigation the agreement under the contract the agent’s appointment agreement aaa petitioner accepted an appointment as agent for farmers among other items under the agreement farmers agreed to pay petitioner as an agent new business and service commissions or any other commission according to established schedules and provide approved manuals forms and policyholder records necessary to carry out the provisions of the agreement the aaa provided that petitioner agreed to several items including to sell insurance for farmers in accordance with their rules and manuals to provide facilities necessary to furnish insurance services including collecting and remitting money receiving and adjusting claims notifying the company of claims and servicing all policyholders of farmers and to permit the authorized representatives of farmers to review and examine agency records there was a series of other pertinent provisions in the aaa provision f provision f of the aaa allowed for the agent or the agent’s heirs to sell all or any part of this agency to a member of the agent’s immediate_family if acceptable to farmers provided the sale price does not exceed the proportionate share of the ‘contract value’ of the agency provision g if the agency is terminated other than by a sale under provision f provision g stated that farmers agreed to pay the contract value to the agent or heirs the contract value is an amount based on the amount of service commissions paid to the agent on active policies during either the six month or twelve month period immediately preceding termination the number of policies in the agent’s active code number and the number of years of continuous service as an agent for farmers immediately before termination provision g stated that if an agent had fewer than policies in an active code number there is no contract value provision g also provided for an underwriting contract value bonus bonus the bonus was to be a percentage based on the contract value at the time of termination in accordance with the bonus program as modified by farmers from time to time provision h provision h provided that the agent upon tender of the payment described in provision g agreed to assign all of his interest under this agreement and agency including any interest in the telephone numbers and leased or rented office space to farmers at their request the agent also agreed to accept tender of contract value and for year to not directly or indirectly solicit accept or service the insurance_business of a policyholder of record as of the date of payment provision i provision i stated that the agent acknowledges that all manuals lists and records of any kind including policyholder and expiration information are the confidential property of farmers this provision of the aaa further states that the 3percentage increases were activated at the fifth tenth and fifteenth year_of_service manuals lists and records shall be returned to farmers upon termination of the agency termination of the agency by petitioner in date petitioner faxed a letter to the texas state executive of farmers in which he offered his official resignation as an agent by the end of date petitioner had returned to farmers all manuals lists and records as required by his contract including information pertaining to policyholders and all other_property of farmers farmers did not request or receive petitioner’s business phone number or leasehold on date petitioner and farmers terminated the aaa the contract value of the aaa was dollar_figure as of the termination_date the contract value calculation for petitioner included the three required items of provision g petitioner’s aaa contract value of dollar_figure included a bonus of dollar_figure of the dollar_figure due to petitioner he received dollar_figure in petitioners’ tax_return for petitioners pursuant to an extension of time to file timely mailed their federal_income_tax return for on date included with the return was a schedule c profit or loss from business for the agency reporting gross_receipts of dollar_figure the contract value payments petitioners received in were not reported on the return discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 as there is no dispute as to a factual issue sec_7491 is inapplicable to this case capital_gain or ordinary_income petitioners do not dispute that the termination_payments constitute gross_income petitioners however believe that they sold the agency including goodwill of the business to farmers according to petitioners farmers’ payment of the contract value was in exchange for the agency including the files data phone lines etc and the contractual non-compete clause their belief is based in part on provision f of the aaa that allows for the agent or the agent’s heirs to sell all or any part of this agency to a member of the agent’s immediate_family for a price not in excess of the contract value of the agency because of their belief that the agency was sold to farmers petitioners assert that the proceeds qualify for capital_gain treatment respondent takes a different view respondent argues that petitioners did not sell any property to farmers there was no transfer of title so there could be no sale of a capital_asset because petitioners sold no assets to farmers they could not have sold farmers any goodwill respondent cites as support for his position the court’s opinion in 118_tc_452 affd 338_f3d_789 7th cir the facts of that case are surprisingly similar to those of the case at hand the taxpayer was an insurance agent for state farm insurance co state farm whose compensation consisted of commissions on new policies and renewals of existing policies the taxpayer was an independent_contractor who was responsible for his own office expenses and hiring and paying his own employees his relationship with state farm was governed by an agent’s agreement that could not be sold assigned or pledged without the consent of state farm state farm supplied the taxpayer with manuals records forms and supplies but the agreement provided that those items as well as information regarding policyholders constituted the sole and exclusive property of state farm the agent agreement in baker also provided for termination_payments to agents who had worked for or more continuous years returned all property belonging to state farm upon termination and agreed not to compete for business from state farm policyholders for a year following termination the issue for decision in baker was whether the termination_payments were for the sale of a capital_asset the same issue being contested here the court held in baker that the taxpayer’s state farm insurance agency was not a capital_asset since he did not own a capital_asset that he could sell the termination_payment could not represent gain from the sale of a capital_asset and because he did not own and sell his agency as a capital_asset he did not sell any goodwill to the insurance_company he represented having determined that the termination_payment was not gain from the sale of a capital_asset the court found that it was taxable as ordinary_income petitioners admit that they have searched for a tax case with an opinion contrary to that of baker but we could find none petitioners have attempted to distinguish their case from baker relying on the wording of provision f of the aaa that provision provides that the agent may sell the agency to a member of the agent’s immediate_family if acceptable to farmers provided the price does not exceed the contract value of the agency despite petitioners’ argument it is not apparent to the court how the language of provision f allowing a sale to a family_member if acceptable to farmers is different in substance from the provision in the agreement in baker allowing a sale assignment or pledge of the agency apparently to anyone only with the consent of state farm in fact it appears that the aaa’s provision on sale was more restrictive than was the taxpayer’s agreement in baker petitioners’ pretrial memorandum referenced the case of heston v farmers ins group cal rptr ct app in heston an insurance agent sought declaratory and injunctive relief to prevent farmers from removing policyholder files and information from his agency that court held that the agent involved could terminate the agency refuse to accept contract value retain possession of policyholder files and records and compete against farmers for policyholder business the court’s holding resulted from its interpretation of farmers’ old contract using in part parol evidence petitioner however admits in his pretrial memorandum that on account of the decision in heston farmers began exerting tremendous pressure and threatened termination of petitioner’s agency as a result petitioner relented and signed the new aaa the new aaa among other items revised provision h in part by adding language that says the agent agrees to accept tender of contract value because of the new contract provision in the aaa an agent could not refuse to accept contract value as the agent did in heston without breaching the agreement the court finds that the case of heston v farmers ins group supra does not affect the application of the reasoning and the holding of the court’s opinion in baker v commissioner supra see also 512_f3d_567 payment to terminate service_contract is not capital_gain unless contract is for more than right to perform service or receive payment for services petitioners’ termination_payment received in constitutes ordinary_income not capital_gain self-employment_tax generally the tax on self-employment_income applies to the net_earnings_from_self-employment of an individual sec_1401 sec_1402 in simplified terms net_earnings from self- employment means the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions attributable to the trade_or_business sec_1402 in order for income to be taxable as self-employment_income there must be a nexus between the income received and a trade_or_business that is or was actually carried on 76_tc_441 the court’s interpretation of the nexus standard requires that any income must arise from some actual whether present past or future income-producing activity of the taxpayer before such income becomes subject_to self-employment_tax id pincite gross_income derived from an individual’s trade_or_business may be subject_to self-employment_tax even when it is attributable in whole or in part to services rendered in a prior taxable_year sec_1_1402_a_-1 income_tax regs in applying the definition of self-employment_income the court must decide whether the termination_payments were derived from a trade_or_business carried on by petitioner see sec_1402 petitioners rely primarily on 38_f3d_1094 9th cir revg tcmemo_1992_655 to support their position that the termination_payments are not self- employment income the agent’s agreement in milligan conditioned termination_payments to the agent upon terminating the agreement no sooner than years after its effective date returning state farms’ property and refraining from competition with state farm for year the agent’s agreement also conditioned the termination_payments upon adjustments to reflect the amount of income received by state farm on the taxpayer’s book of business during the first year after termination and the number of the policies produced_by_the_taxpayer that were canceled during the first year after termination the court found that to be derived from a taxpayer’s trade_or_business income must arise from some actual income-producing activity past or present of the taxpayer id pincite to be taxable as self-employment_income earnings must be tied to the quantity or quality of the taxpayer’s prior labor id the court found that the payments were subject_to adjustments related not to the taxpayer’s business activity but to that of his successor congress has codified the standard established in milligan for termination_payments made to an insurance salesman after date in sec_1402 taxpayer_relief_act_of_1997 publaw_105_34 c 111_stat_879 sec_1402 exempts the termination_payments of insurance salesmen from self-employment_tax as long as the payments do not depend to any extent on length of service except for a length of service requirement for eligibility or overall earnings from service petitioner’s termination_payments fall outside the protection of sec_1402 and the court’s holding in milligan provision g of petitioner’s contract specifically provides that his termination_payments are determined by three items the amount of service commissions paid to him on active policies during either the six or twelve month period immediately preceding termination the number of policies in the agent’s active code number and the number of years of continuous service as an agent for farmers immediately before termination the termination_payments depended on petitioner’s length of service and his overall earnings from service and therefore fall outside the protection of sec_1402 petitioners’ case is analogous to that of the taxpayer in schelble v commissioner tcmemo_1996_269 affd 130_f3d_1388 10th cir the taxpayer’s payments in that case depended in part on how long he had been an agent for the insurance_company like petitioner to qualify for the lowest level of payments the taxpayer had to have represented the company for at least years the taxpayer like petitioner earned a higher payment than if he had been an agent for only or years the taxpayer had to have or more policies in force at the time his agency was terminated while petitioner was required to have and like petitioner’s the taxpayer’s termination_payments were based on the commissions received during the last or months preceding the termination of the agreement the court found in schelble that the payments received by the taxpayer were tied to the quantity and quality of his prior services and were subject_to self-employment_tax the court finds that petitioner’s termination_payments were tied to the quantity and quality of his prior service and are subject_to 4respondent points out that while provision e of the aaa subjects petitioner’s right to receive commissions payable in the year after termination to a chargeback it would not affect contract value and would not reduce petitioner’s termination_payments self-employment_tax see also parker v commissioner tcmemo_2002_305 farnsworth v commissioner tcmemo_2002_29 the accuracy-related_penalty sec_7491 imposes on the commissioner the burden of production in any court_proceeding with respect to the liability of any individual for penalties and additions to tax 116_tc_438 trowbridge v commissioner tcmemo_2003_164 affd 378_f3d_432 5th cir in order to meet the burden of production under sec_7491 the commissioner need only make a prima facie case that imposition of the penalty or addition_to_tax is appropriate higbee v commissioner supra respondent determined that petitioners are liable for an accuracy-related_penalty under sec_6662 sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors including a substantial_understatement_of_income_tax see sec_6662 a substantial_understatement includes an understatement_of_tax that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id petitioners had a substantial_understatement_of_income_tax for since the understatement amount exceeded the greater of percent of the tax required to be shown on the return or dollar_figure petitioners also failed to report dollar_figure of income the court concludes that respondent has produced sufficient evidence to show that the accuracy-related_penalty under sec_6662 is appropriate petitioners have not shown that their failure to report such a large amount of income was an action taken with reasonable_cause and in good_faith respondent’s determination of the accuracy-related_penalty under sec_6662 for is sustained to reflect the foregoing decision will be entered under rule
